Citation Nr: 0321414	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  98-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978, from August 1983 to February 1984, and from July 1984 
to April 1988.  The record also shows that the veteran had 
various terms of active duty for training with the Army 
National Guard up until December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  An October 1998 
statement of the case included the issue of entitlement to 
service connection for chronic pulmonary disease.  However, 
the veteran's November 1998 substantive appeal only referred 
to her major depression and knee claims.  Accordingly, the 
claim for entitlement to service connection for chronic 
pulmonary disease is not currently in appellate status before 
the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. §§ 5103 
and 5103A (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board sent the veteran and her 
representative a letter in January 2003.  This letter 
provided notice of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate the veteran's claims and which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  A period of 30 days was 
allotted for receipt of such additional evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) finding that such implementing 
regulation was inconsistent with the provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002) as it afforded less 
than one year for receipt of additional evidence.  As such, a 
remand for the veteran's claims is required for compliance 
with the notice and duty to assist provisions contained in 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  

The Board notes that the January 2003 letter to the veteran 
was returned as undeliverable.  The records indicate that the 
address used was correct as of August 2002.  The RO should 
attempt to verify the veteran's current address.

The veteran reported on her notice of disagreement, received 
in March 1998, that she was still receiving treatment at the 
Leavenworth, Kansas VA Medical Center and requested that her 
records at that institution, dated from September 1996 to 
present, be obtained.  Such records have not been obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify the 
veteran's current address, including by 
contacting the veteran's service 
representative, if necessary.

2.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. §§ 5103 and 5103A, to include 
with regard to the one-year period for 
receipt of additional evidence.  

3.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided her with treatment for 
her claimed psychiatric and knee 
disabilities, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The RO should 
contact the Leavenworth, Kansas VA 
Medical Center and request copies of all 
of the veteran's treatment records dated 
from September 1996 to present. 

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


